Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County, imposed November 16, 1972 upon a conviction of attempted criminal possession of a dangerous drug in the fourth degree, upon a guilty plea. The sentence was an indeterminate prison term of not more than four years. Sentence reversed, on the law, and ease remanded to the Criminal Term for resentence in accordance with the views herein set forth. CPL 380.50 requires that the court not only make a statement at the time of sentence, but that the court ask the defendant whether he wishes to make a statement. This must be done (People v. Gilliam, 40 A D 2d 1036; People v. Brown, 41 A D 2d 850). The statutory requirement is not satisfied by asking the defendant whether he has any legal reason why sentence should not be pronounced. Hopkins, Acting P. J., Cohalan, Christ, Benjamin and Munder, JJ., concur.